DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	Terminal Disclaimer filed 12/15/2021 has been approved.
Allowable Subject Matter
3.	Claims 1-12 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1-12 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose an integrated circuit generating a MAC control element including bits which indicate an activation/deactivation status of each of at least one secondary component carrier added to a primary component carrier which is always activated, each of the at least one secondary component carrier corresponding to one of the bits that indicates whether the secondary component carrier should be activated or deactivated, wherein the MAC control element includes trigger bits which indicate activation/deactivation of sounding reference signal (SRS) transmission
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415